DETAILED ACTION
Status of Claims
	The amendments, and arguments, filed November 18, 2020, are acknowledged and have been fully considered.  Claims 1-2, 5, 7, 9, 11-19, 21-23 and 26-41 are pending.  Claims 1, 11, 21, 23 and 26-28 have been amended; new claims 29-41 have been added; claims 5, 7 and 9 have been withdrawn; and claims 3-4, 6, 8, 10, 20 and 24-25 were previously cancelled.  Claims 1-2, 11-19, 21-23 and 26-41 are currently under consideration.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Office Action: Final

Status of Withdrawn Objections and Rejections
The objection to the 09/19/2018 Drawing and 09/18/2019 Specification (at par. 3 of the 08/19/2020 Office action action) is withdrawn in light of applicant’s 11/18/2020 amendments to the specification and drawings.  Applicant’s 11/18/2020 remarks at p. 8, par. 2, are acknowledged.
The rejection of claims 1, 11, 19 and 26-27 under 35 U.S.C. § 103 (a)(1) by GOLDBLUM (WO 2014/031790 A1) (at par. 4-9 of the 08/19/2020 Office action action) is withdrawn in light of applicant’s 11/18/2020 amendments, in particular, the amendments to independent claims 1 and 12 to require “wherein the nootkatone ex valencene is limonene-free and bergapten-free,” for which applicant’s 11/18/2020 arguments at p. 10, par. 1-3, cont. on p. 11, were found persuasive.  Applicant’s 11/18/2020 arguments are acknowledged, but are moot in light of the new rejections presented herein.
The rejection of claims 1-2, 11-19, 21-22 and 26-28 under 35 U.S.C. § 103 over GOLDBLUM (at par. 10-31 of the 08/19/2020 Office action action) is withdrawn in light of applicant’s 11/18/2020 amendments.
The rejection of claim 23 under 35 U.S.C. § 103 over GOLDBLUM, in view of ZENG (US 6,685,948 B1) (at par. 32-36 of the 08/19/2020 Office action action) is withdrawn in light of applicant’s 11/18/2020 amendments.

New Objection to the Specification – Necessitated by Amendments
The 11/18/2020 amendment to the specification is objected to because new par. [0097] refers to “Figure 2B,” which is not present in the 11/18/2020 drawings.

New Claim Rejections - 35 U.S.C. § 112, Enablement – Necessitated by Amendments
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 11-18, 27, 33-34 and 40-41 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Scope of Enablement
Claim 1 is rejected under 35 U.S.C. § 112(a), because the specification, while being enabling for treating some kinds of “treating” of “arthropod infestation,” does not reasonably provide enablement for “preventing” said infestation.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  Specifically, the method of preventing “an arthropod infestation,” has not been sufficiently In re Wands, 8 USPQ 2d 1400 (Fed. Cir., 1988) as to undue experimentation.  The factors include:
(1) the nature of the invention;
(2) the scope or breadth of the claims;
(3) the state of the prior art;
(4) the predictability or unpredictability of the art; 
(5) the relative skill of those skilled in the art; 
(6) the presence or absence of working examples; 
(7) the amount of direction or guidance presented and,
(8) the quantity of experimentation necessary.
The relevant factors are addressed below on the basis of comparison of the disclosure, the claims and the state of the prior art in the assessment of undue experimentation.
(1) Nature of the Invention & (2) Scope or Breadth of the Claims: 
Instant claim 11 recites: 
11.	([...])  A method of treating or preventing an arthropod infestation, comprising:
applying an effective amount of a nootkatone composition comprising a carrier and at least about 0.5% nootkatone to a surface,
wherein the nootkatone composition comprises nootkatone ex valencene,
wherein the nootkatone ex valencene is limonene-free and bergapten-free.
However, the instant specification as originally filed lacks adequate guidance, direction or discussion to apprise the skilled artisan of how to prevent “an arthropod infestation.”  The claims are broad in that they claim a method for preventing infestation, the breadth of which exacerbates the complexity of the invention.  The term “preventing” is a potent and absolute term indicating that the method of prevention will necessarily prevent the onset of any “arthropod infestation,” regardless of the cause, and in every instance by the administration of the composition used in the instant method.  Since the instant specification provides no limiting definition of the term “preventing,” the term has been interpreted expansively.  The term “preventing” encompasses a wide range of situations, from preventing an 
Applicant is claiming a method of “preventing” infestation from an arthropod in claim 11.  Prevention, as defined by Merriam-Webster Dictionary, is to keep from happening or existing, which implies taking advance measures against something possible or probable.  Furthermore, the act of preventing embraces complete 100% inhibition.  Thus, the burden of enablement in the assertion of this claim is much higher than would be the case of enabling simply the treatment of the condition.  As for the instant application in relation to the prior art, neither the prior art nor the instant application enable for prevention of infestation from an arthropod.  Nowhere in the instant application has the efficacy of the composition of the instant method been enabled to prevent the occurrence of infestation from an arthropod. Since absolute success in preventing most diseases/conditions is not reasonably possible, the specification, which lacks an objective showing that infestation from an arthropod can actually be prevented, is viewed as lacking an adequate written description of the same.
The claim is thus extremely broad insofar as it suggests that following administration of the claimed composition, whereby no arthropod infestation would be observed; that should one already have said infestation, it will not worsen; and that it will not recur where the composition of the instant method has been applied.  For instance, the full scope of the claim encompasses the situation where administration of an effective amount of the composition necessarily requires that any surface will never develop arthropod infestation from the time of the administration forward.  While such prevention might theoretically be possible under strictly controlled laboratory conditions, as a practical matter it is nearly impossible to achieve in the “real world” in which infestations occur.
(3) State of the prior art
The use of compositions of the instant method for treating insect infestations are known.  See, for instance, GOLDBLUM (WO 2014/031790 A1, Publ. Feb. 27, 2014), which discloses “D. Extended bed bug repellency of 0.5%, [...] nootkatone in acetone” (Goldblum, p. 118, par. 1, Ex. 3, D.), thereby disclosing a composition of the instant method.  See also, Muller (US 5,847,226, Issued Dec. 8, 1998) disclosing nootkatone is purified forms.  However, the state of the art with regard to using such compositions to absolutely prevent arthropod infestation is essentially non-existent.  Examples of such have not been described in the art.
(4) Degree of Predictability or Unpredictability in the Art
The ability to prevent “an arthropod infestation” assumes that one is able to know where said infestation will occur before it occurs.  Accurate, reliable, and reproducible prediction of where said infestation will occur on a surface has not been demonstrated and is therefore highly unpredictable at this time.
(5) Relative Skill Possessed by Those in the Art
In view of the discussion of the state and predictability of the prior art, and the scope of the claims, which are drawn to a method of preventing “an arthropod infestation,” the level of skill in the art is high and is at least that of a medical doctor or Ph.D. scientist with several years of experience in the field(s) of entomology.
(6) Presence or Absence of Working Examples
No working examples of preventing “an arthropod infestation” were provided since the examples at par. [0074]-[0164] of the instant published application, US 2019/0098897 A1, describes the use of the claimed composition in measured laboratory conditions for treating and repelling numerous insect species, however, the results do not show the repelling of insects in the absolute meaning of the word “prevent,” but instead, are treated.
(7) Amount of Guidance or Direction Provided
In considering the guidance provided in the specification, the use of the instant composition for treating an “arthropod infestation” is disclosed by the examples at par. [0074]-[0164] of the instant published application, US 2019/0098897 A1.  However, no guidance is presented as to how one determines what surface is in need thereof.  This is particularly important regarding the term preventing since it is not within the skill of the ordinary artisan to accurately predict what surfaces will develop an arthropod infestation.  Thus, in the absence of such guidance in the specification, the ordinary artisan would not know how to identify a surface susceptible to arthropod infestation in order to prevent it.
(8) Quantity of Experimentation Required to Make and Use the Invention
In view of the factors discussed above, the state of the art with regard to preventing “an arthropod infestation” in general is fairly complex and sufficiently unpredictable such that the skilled artisan would have been required to undertake undue experimentation to determine the exact conditions and manner and/or process of execution to arrive at those conditions amenable to actually preventing said infestation in the absence of detailed guidance to this effect.  Absent such direction or guidance as to how the skilled artisan would go about preventing said infestation, one of ordinary skill in the art would have no alternative recourse but to undertake an exhaustive, and, thus, unduly burdensome search of methods to practice the claimed invention.
Subsequent claims 12-18, 27, 33-34 and 40-41 depend on claim 11, and are thus, not enabled on this basis as well.
New Claim Rejections – 35 U.S.C. § 103 – Necessitated by Amendments
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1-2, 11-19, 21-22 and 26-41 are rejected under 35 U.S.C. § 103 as being unpatentable over GOLDBLUM (WO 2014/031790 A1, Publ. Feb. 27, 2014; on 09/19/18 IDS; hereinafter, “Goldblum”), in view of MULLER (US 5,847,226, Issued Dec. 8, 1998; hereinafter, “Muller”).
Goldblum is directed to:
Title: NOOTKATONE AS AN INSECTICIDE AND INSECT REPELLENT
Abstract: Pest control compositions and, in particular, pest repellent and pesticidal compositions containing nootkatone and/or a derivative or analog thereof, alone or combination with one or more active ingredients are provided. Methods of formulating and using the compositions are provided.
Goldblum, title & abstract.  In this regard, Goldblum discloses an exemplary embodiment employing nootkatone as a repellant for bed bugs: 
Example 3
Nootkatone as a Repellent for Bed Bugs
A. Bed bug repellency of 10% nootkatone in isopropanol
A formulation, containing 10% nootkatone, 0.1% butylated hydroxytoluene (BHT) in isopropanol was tested for efficacy for repelling adult bed bugs (Cimex lectularius). Treatment chambers were created by cutting a circular hole in the bottom of 15-cm Petri dishes. A fine mesh nylon cloth was then glued to Petri dishes, covering the holes.  The chambers were formed using the inverted Petri dishes with the screened bottoms serving as the tops and the lids forming the base of the chambers.  The lids were secured with rubber bands.
Five semi-circular pieces of filter paper, with a diameter of 15 cm, were arranged so that they were evenly spaced on a sheet of aluminum foil.  Equal amounts of 10% nootkatone solution, stored at ambient temperature and humidity, were applied to the filter papers until they were wet to the point of runoff.  Five untreated semi-circular pieces were marked with the letter “c”, for control, on both sides in pencil or solvent resistant ink.  One nootkatone-treated filter paper and one untreated filter paper were placed with the flat sides against each other, creating a full circle, in the lids of five 15-cm Petri dishes, serving as the treatment chambers described above, such that the entire surface of the lid was covered. Immediately after placing the filter paper semi-circles into the lid, 10 bed bugs, having received a blood meal no more than 7 days before, were placed onto the untreated piece of paper and covered with the ventilated base of the Petri dish.  The containers of each replicate were then kept at ambient laboratory temperature and humidity for the duration of the study.  The distribution of the bed bugs on the treated and untreated filter papers was recorded at 0.5, 1, 1.5, 2, and 24 hours after being placed in the containers. Observations were made in darkness with the aid of a red lens flashlight. Gloves and a dust mask were worn by the observer to reduce detection of the bed bugs and to minimize disturbance caused by the observer. Five additional treatment chambers were created as described
[...]
D. Extended bed bug repellency of 0.5%, 0.1 and 0.01% nootkatone in acetone
The duration of 0.5%, 0.1% and 0.01% nootkatone in isopropanol repellent effects was evaluated using the methods as described above.
Distribution of the 10 bed bugs per chamber was recorded at 0.5, 1, 1.5, 2, and 24 hours following treatment (Day 1).  At the end of 24 hours, the old bed bugs were removed from the Petri dish and 10 new bed bugs were added.  The distribution of the new set of bed bugs was recorded at 0.5, 1, 1.5, 2, and 24 hours after their introduction to the chamber (Day 2).  The results are shown in Tables 10 through 16.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

[...]

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

From the results, it can be concluded that 0.5% nootkatone in acetone is a good bedbug repellent for two days, that 0.1% nootkatone in acetone is a good bedbug repellent for one day and a moderate (statistically significant) repellent at day two, and that 0.01% nootkatone in acetone demonstrates moderate bedbug repellency for day 1 and day 2 that is statistically significant versus the control.
Goldblum, p. 114, par. 2-3, cont. on p. 115, & p. 118, par. 1 to p. 120, par. 1, Ex. 3.
Regarding independent claims 1 and 11 and the requirements:
1.	([...])  A method of repelling a biting arthropod, comprising:
applying an effective amount of a nootkatone composition to a surface,
wherein the composition comprises nootkatone ex valencene,
wherein the nootkatone ex valencene is limonene-free and bergapten-free.
[...]
11.	([...])  A method of treating or preventing an arthropod infestation, comprising:
applying an effective amount of a nootkatone composition comprising a carrier and at least about 0.5% nootkatone to a surface,
wherein the nootkatone composition comprises nootkatone ex valencene,
wherein the nootkatone ex valencene is limonene-free and bergapten-free.
Goldblum clearly teaches “D. Extended bed bug repellency of 0.5%, [...] nootkatone in acetone,” which was applied “using the methods as described above” (Goldblum, p. 118, par. 1, Ex. 3, D.), in particular:
“[f]ive semi-circular pieces of filter paper, with a diameter of 15 cm, were arranged so that they were evenly spaced on a sheet of aluminum foil,” to which “[e]qual amounts of 10% nootkatone solution, stored at ambient temperature and humidity, were applied to the filter papers until they were wet to the point of runoff” (Goldblum, p. 114, par. 3); and 
“[i]mmediately after placing the filter paper semi-circles into the lid, 10 bed bugs, having received a blood meal no more than 7 days before, were placed onto the untreated piece of paper and covered with the ventilated base of the Petri dish,” by which “[t]he distribution of the bed bugs on the treated and untreated filter papers was recorded at 0.5, 1, 1.5, 2, and 24 hours after being placed in the containers” (Goldblum, p. 114, par. 3);
whereby it is noted:
	“0.5%, [...] nootkatone in acetone” (Goldblum, p. 118, par. 1, Ex. 3, D.) relates to:
“an effective amount of a nootkatone composition,” “wherein the composition comprises nootkatone ex valencene” of claim 1; and
“an effective amount of a nootkatone composition comprising a carrier and at least about 0.5% nootkatone,” “wherein the nootkatone composition comprises nootkatone ex valencene” of claim 11;
(see MPEP § 2131.03 regarding prior art anticipating claimed numerical ranges and amounts), for which it is noted that par. [0046] of the instant published application (US 2019/0098897 A1) describes “nootkatone ex valencene” as:
[0046]	As used herein, the term “nootkatone ex valencene” refers to nootkatone derived from oxidation of valencene that was produced by fermentation, such as by microorganisms harboring one or more valencene synthases and/or other molecules that catalyze formation of valencene.  Further, nootkatone ex valencene refers to a combination of chemical compounds derived from oxidation of a valencene-containing fermentation product produced by culturing microorganisms harboring one or more valencene synthases and/or other molecules that catalyze formation ofvalencene.  Nootkatone ex valencene can be purified to maximize the percent of nootkatone relative to other chemical compounds.  For example, nootkatone ex valencene can be less than about 50%, about 50%, about 60%, about 70%, about 80%, about 90%, or about 98% nootkatone.
whereby the broadest reasonable interpretation of “nootkatone ex valencene” of claims 1 and 11 encompasses “nootkatone derived from oxidation of valencene that was produced by fermentation, such as by microorganisms harboring one or more valencene synthases and/or other molecules that catalyze formation of valencene” (at par. [0046] of the instant published application), which is “nootkatone” obtained by a particular product-by-process (Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps, and therefore, if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process, see MPEP § 2113), and therefore “0.5%, [...] nootkatone in acetone” as taught by Goldblum (Goldblum, p. 118, par. 1, Ex. 3, D.) relates to “nootkatone ex valencene” of claims 1 and 11 since a chemical composition and its properties are inseparable (see MPEP § 2112.01) (see also Goldblum, p. 59, par. 2 to p. 61, par. 2, which discloses methods of making or obtaining nootkatone, e.g., “Nootkatone and its derivatives and analogs can be obtained commercially, can be extracted and/or isolated from cells or can be made by biosynthetic, chemical, recombinant and/or enzymatic methods” (Goldblum, p. 59, par. 2), and that “[v]alencene and nootkatone are natural constituents of citrus oils, such as orange and grapefruit, and are widely used ingredients in perfumery and the flavor industry” (Goldblum, p. 61, par. 3) obtainable by fermentation (Goldblum, p. 65, par. 1), and “[n]ootkatone can be isolated from natural sources such as Valencia oranges or grapefruit, particularly grapefruit oil, using generally known methods for isolating and purifying terpenes” (Goldblum, p. 59, par. 2)); and
“Nootkatone as a Repellent for Bed Bugs” targets bed bugs (Goldblum, p. 114, par. 2-3, cont. on p. 115, & p. 118, par. 1 to p. 120, par. 1, Ex. 3), which are noted as:
encompassing “a bed bug” of claims 19, 33 and 40,
the “biting arthropod” of claims 1 and 19, and
reading on a “arthropod infestation” of claim 11;
wherein applying “0.5%, [...] nootkatone in acetone” (Goldblum, p. 118, par. 1, Ex. 3, D.) to “[f]ive semi-circular pieces of filter paper” (Goldblum, p. 114, par. 3) meets the active steps requirements of:
claim 1 for “applying an effective amount of a nootkatone composition to a surface,” and
claim 11 for “applying an effective amount of a nootkatone composition comprising a carrier and at least about 0.5% nootkatone to a surface”;
wherein Goldblum’s “0.5%, [...] nootkatone in acetone” (Goldblum, p. 118, par. 1, Ex. 3, D.) is not disclosed as containing limonene or bergapten, which relates to the requirement of claims 1 and 11 for “wherein the nootkatone ex valencene is limonene-free and bergapten-free.”
However, to the extent that Goldblum DOES NOT TEACH “nootkatone ex valencene” with the requisite purity that is “limonene-free and bergapten-free,” such a purity is well within the purview of the ordinarily skilled artisan.
Muller, for instance, is directed to
PROCESS FOR THE PREPARATION OF NOOTKATONE
ABSTRACT
A method for preparing nootkatone, nootkatol or mixtures thereof by oxidizing valencene, wherein the valencene is exposed to an oxygenated atmosphere in a suitable reaction medium and in the presence of an unsaturated fatty acid hydroperoxide, and the nootkatone and/or nootkatol is (are) optionally separated from the reaction medium.  The method enables nootkatone yields of around 60 g per kg of reaction medium to be achieved.
Muller, title & abstract.  In this regard, Muller discloses that “[b]ecause of its excellent organoleptic qualities and in particular its typical grapefruit taste, nootkatone is a widely used ingredient in perfumery and the flavor industry” (Muller, col. 1, ln. 27-29), and describes the organoleptic properties of nootkatol as “showing tonalities of the citrus type,” and “if desired, these compounds can be separated from the reaction product using usual techniques, like chromatography or distillation”:
Moreover, as cited above, the process of the invention also makes it possible to obtain nootkatol.  The latter is also a known compound, namely cited several times as a precursor of nootkatone, both in processes for the synthesis of the latter (see, for example, GB 1 299 299), and upon its formation from cultures of vegetable cells (F. Drawe rt et al., reference cited).  It possesses organoleptic properties which are distinct from those of nootkatone, but also showing tonalities of the citrus type.
According to the invention, as the product of the oxidation there is typically obtained a mixture of nootkatone and nootkatol, in which the relative proportions of these two compounds can vary depending on the reaction conditions.  As a result of the fact that the two compounds possess similar basic organoleptic properties, the thus-obtained mixtures can be used as such for applications in the field of flavors or in perfumery.  On the other hand, if desired, these compounds can be separated from the reaction product using usual techniques, like chromatography or distillation.
(Muller, col. 2, ln. 17-35).  Further in this regard, Muller teaches that the “mixtures of nootkatone and nootkatol which are directly obtained from the reaction” and although “organoleptic properties not being strongly dependent on the relative proportions of these two compounds,” the organoleptic properties “vary somewhat as a function if these relative proportions,” Muller provide for “the two above-mentioned compounds [being obtainable] in an essentially pure state”:
As will be apparent from the examples presented further on, when using lipoxygenases from soya flour, the best yields of nootkatone were obtained at pH-values comprised between 7.5 and 9.5, whereas lower pH-values allowed the production of a higher proportion of nootkatol.  It is therefore possible to obtain essentially nootkatone by running the reaction at pH-values of the order of 7.5 to 9 .5 and, preferably, at a pH of about 8, whereas a lower pH makes it possible to obtain a higher amount of nootkatol in the reaction mixture.  This has the advantage that the separation step according to the process of the invention can be avoided, one or the other of the said compounds being obtained in an almost pure state, or, in any case, in a highly preponderant amount, in particular in the case of nootkatone.  As was cited beforehand, the mixtures of nootkatone and nootkatol which are directly obtained from the reaction are useful flavoring ingredients as such, their organoleptic properties not being strongly dependent on the relative proportions of these two compounds.  It is however clear that their properties will vary somewhat as a function of these relative proportions.  Thanks to the process of the invention, there can thus be obtained a wide range of products, including the two above-mentioned compounds in an essentially pure state, as well as their mixtures containing various relative proportions of these two components.
Muller, col. 3, ln. 50 to col. 4, ln. 9.
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to obtain nootkatone for Goldblum’s “D. Extended bed bug repellency of 0.5%, [...] nootkatone in acetone” (Goldblum, p. 118, par. 1, Ex. 3, D.) in an “essentially pure state” as taught by Muller (Muller, col. 3, ln. 50 to col. 4, ln. 9).  One would have been motivated to do so with a reasonable expectation of success because it is well within the skill of the ordinary artisan to select a suitable source of nootkatone.  Doing so amounts to no more than combining prior art elements according to known methods to yield predictable results, namely the incorporation of nootkatone in an “essentially pure state” (Muller, col. 3, ln. 50 to col. 4, ln. 9) obtainable by chromatography or distillation (Muller, col. 2, ln. 26-35) in order to enrich for a grapefruit tone (Muller, col. 2, ln. 17-35) instead of citrus type (Muller, col. 2, ln. 16-25).
Thus, the prior art renders claims 1, 11, 19, 33 and 40 obvious.
Regarding claims 2, 31 and 38 and the requirements:
2.	([...])  The method of claim 1, wherein the nootkatone composition is applied to one or more of fur, hair, skin, hide, or scalp of an animal.
[...]
31.	([...])  The method of claim 1, wherein the nootkatone composition is applied to the skin of a human.
[...]
38.	([...])  The method of claim 26, wherein the nootkatone composition is applied to the skin of a human.
Goldblum teaches:
In some examples of the method for repelling an insect or pest from a location, the location is the surface of the body of a human or animal.  For example, the animal can be a companion animal or a farm animal. In other examples of the method, the composition is deployed by applying topically to an article of clothing of a human.  In other examples of the method, the composition is deployed by laundering an article of clothing of a human with a detergent or fabric softener or both that contains the composition. In yet another example of the method, the composition is deployed by drying an article of clothing of a human with a fabric softener that contains the composition. The fabric softener can be provided as a dryer sheet or gel.  In another example of the method, the location is a surface that is skin, hair or fur and the composition is deployed by applying topically to the skin, hair or fur.  [...].
(Goldblum, p. 23, par. 1, cont. on p. 24), which encompasses the skin of claims 2, 31 and 38, which is the elected species of object or animal surface.
Thus, the prior art renders claims 2, 31 and 38 obvious.
Regarding claim 12 and the requirements:
12.	([...])  The method of claim 11, wherein the carrier is one or more of an aqueous liquid carrier, water, a gel, a powder, a zeolite, a cellulosic material, a microcapsule, an alcohol, a hydrocarbon, a polymer, a wax, a fat, or an oil.
Goldblum teaches:
In some applications, the composition and formulations provided herein include a liquid carrier.  Exemplary liquid carriers include alcohols, alkanes, alkenes, aqueous solutions, cycloalkanes, esters, ethers, glycols, ketones, oils, organic solvents, silicones or silicone oils, and combinations thereof.  [...].
(Goldblum, p. 72, par. 1), which encompasses “an aqueous liquid carrier,” which is the elected species of claim 12.
Thus, the prior art renders claim 12 obvious.
Regarding claim 13 and the requirements:
13.	([...])  The method of claim 12, wherein the nootkatone composition is formulated as a spray, a powder, a paint, a stain, a wax, a gel, or a paste.
Goldblum teaches:
The compositions for killing or repelling pests provided herein can be provided in a form selected from among an aerosol, a bar, a cream, a gel, a liquid, a lotion, a paste, a powder, a roll-on, a sheet, a spray, a stick and a tablet form.
(Goldblum, p. 15, par. 1), which encompasses “a spray,” which is the elected species of composition form of claim 13.
Thus, the prior art renders claim 13 obvious.
Regarding claims 14-15 and the requirements:
14.	([...])  The method of claim 11 further comprising:
allowing the nootkatone composition to remain on the surface for at least about 1 hour; and
removing the nootkatone composition from the surface.
15.	([...]) The method of claim 14, wherein the nootkatone composition is removed by one or more of vacuuming, rinsing, steaming, washing, drying, or scrubbing.
Goldblum teaches time application of an insect repellant which contains nootkatone (Goldblum, title & abstract):
For example, the insect repellent is particularly useful to repel and/or kill ants, bedbugs, carpet beetles, centipedes, chiggers, drain flies, dust mites, earwigs, fleas, flies, gnats, hornets, lice, millipedes, mites, mosquitoes, roaches, scabies, silverfish, spiders, stinkbugs, termites, ticks, wasps, weevils and yellow jackets.  The insect repellent compositions can be formulated for delivery of nootkatone or analog of nootkatone for at least 1 hour, 2 hours, 3 hours, 4 hours, 5 hours, 6, hours, 7 hours, 8 hours, 9 hours, 10 hours, 11 hours, 12 hours, 13 hours, 14 hours, 15 hours, 16 hours, 17 hours, 18 hours, 19 hours, 20 hours, 2 1 hours, 22 hours, 23 hours, or at least 1 day, or at least 2 days, or at least 3 days, or at least 4 days, or at least 5 days, or at least 6 days, at least 7 days, or at least 8 days, or at least 9 days, or at least 10 days, or at least 11 days, or at least 12 days, at least 13 days, for at least 4 days, or at least 15 days, or at least 16 days, or at least 17 days, or at least 18 days, or at least 19 days, at least 20 days, or at least 2 1 days, or at least 22 days, or at least 23 days, or at least 24 days, or at least 25 days, at least 26 days, or at least 27 days, or at least 28 days, or at least 29 days, or at least 30 days, or at least 31 days, or at least 45 days, or at least 60 days or at least 75 days or at least 90 days, or at least 4 months, or at least 5 months or at least 6 months or at least 7 months, or at least 8 months, or at least 9 months or at least 10 months or at least 11 months or at least 1 year.
(Goldblum, p. 93, par. 1), thereby meeting the requirements of claim 14 for the active step of “allowing the nootkatone composition to remain on the surface for at least about 1 hour.”  See MPEP § 2144.05 (I) regarding the obviousness of prior art overlapping claimed numerical ranges.  Goldblum also teaches that the repellent composition is formulated for surface evaporation, which is a removal of the composition by drying:
For an insect repellent to be effective, the evaporation rate of the active ingredient from the host's skin or the treated surface or locus or article must be sufficiently high to provide a vapor density that has the desired effect on the target insects or pests. There is a balance that should be considered between evaporation rate and the desired duration of the insect repellent effect. If the evaporation rate is too high, the nootkatone will be depleted from the surface rapidly, causing a loss in efficacy. There are a number of factors that can modulate evaporation rate, such as the ambient temperature, the temperature of the treated surface, and the presence or absence of air movement.  These factors should be taken into consideration when formulating a product, but generally are beyond the direct control of the formulator. The compositions provided herein can be formulated to have a surface evaporation rate of at least a minimum effective evaporation rate, and generally can have a minimum effective evaporation rate that lasts at least four hours.  In some compositions, particularly for application to a skin surface, the compositions can provide a minimum effective evaporation rate lasts at least 0.5, 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23 or 24 hours or more.
(Goldblum, p. 71, par. 1), thereby meeting the requirements of:
claim 14 for “removing the nootkatone composition from the surface,” and
claim 15 for “wherein the nootkatone composition is removed by one or more of [...], drying, or [...].”
Thus, the prior art renders claims 14-15 obvious.
Regarding claim 16 and the requirements:
16.	([...])  The method of claim 14 further comprising reapplying the nootkatone composition to the surface.
Goldblum teaches:
C. Extended bed bug repellency of 1% and 0.25% nootkatone in ethanol
[...]
Following chamber preparation, 10 bed bugs, having received a blood meal no more than 7 days prior, were added to each chamber on the untreated filter paper as described above. Distribution of the 10 bed bugs per chamber was recorded at 0.5, 1, 1.5, 2, and 24 hours following treatment (Day 1).  At the end of 24 hours, the old bed bugs were removed from the Petri dish and 10 new bed bugs were added.  The distribution of the new set of bed bugs was recorded at 0.5, 1, 1.5, 2, and 24 hours after their introduction to the chamber (Day 2).  The procedure was repeated every day for 7 days for samples treated with 1% nootkatone and 4 days for samples treated with 0.25% nootkatone.  All observations were made in darkness with the aid of a red lens flashlight. Gloves and a dust mask were worn by investigators, to minimize bed bug disturbance by the observer. Percent repellency over time, was calculated and corrected using the equation: R = [(C-T)/C]*100, where R is the % repellency, C is the fraction of bed bugs on the ethanol control-treated filter papers, and T is the fraction of bed bugs on the nootkatone-treated filter papers at each time point.
(Goldblum, p. 116, par. 3), which involves “repeated” applications, thereby meeting the requirement of claim 16 for the active step of “reapplying the nootkatone composition to the surface.”
Thus, the prior art renders claim 16 obvious.
Regarding claims 17-18 and the requirements:
17.	([...])  The method of claim 14 further comprising agitating the surface to which the nootkatone composition is being applied to clean the surface at the same time as the composition is being applied and/or facilitate penetration of the composition into the surface.
18.	([...])  The method of claim 17, wherein the agitating is accomplished by sweeping, vacuuming, or scrubbing.
Goldblum teaches:
Provided herein are methods of repelling an insect or pest from a location using a composition for killing or repelling pests provided herein.  In the provided methods, a composition for killing or repelling pests provided herein that contains from at or about 0.1% to at or about 10%, or greater than 10%, or greater than 15%, or greater than 10%, or greater than 25% nootkatone or analog of nootkatone by weight of the composition, is provided and deployed at the location in an insect or pest repelling amount, wherein the insect or pest is repelled when the insect or pest comes into contact with the composition or vapors from the composition.  In the provided methods, the composition can be deployed by atomizing, brushing on, coating, dipping, drenching, dripping, dusting, foaming, infusing, injecting into or onto, pouring, rolling on, scattering, spraying, spreading, sprinkling or wiping the composition onto at least a portion of the location. In some examples in the methods provided herein, the composition contains from at or about 0.1% to at or about 10%, or greater than 10%, or greater than 15%, or greater than 20%, or greater than 25% nootkatone and/or analog or derivative of nootkatone, [...].
(Goldblum, p. 22, par. 2, cont. on p. 23), wherein “spreading” appears to relate to “sweeping” of claim 18, which meets the active step for “agitating” of claims 17-18.
Thus, the prior art renders claims 17-18 obvious.
Regarding independent claim 21 and the requirements:
21.	([...]) A method of reducing the transmission of a parasite or disease pathogen spread by a biting arthropod, by application of a nootkatone composition comprising an effective amount of nootkatone ex valencene to an animal capable of acting as a host or being infected by the parasite or disease pathogen, wherein the nootkatone ex valencene is limonene-free and bergapten-free.
Goldblum clearly teaches “D. Extended bed bug repellency of 0.5%, [...] nootkatone in acetone,” which was applied “using the methods as described above” (Goldblum, p. 118, par. 1, Ex. 3, D.), whereby it is noted:
	“0.5%, [...] nootkatone in acetone” (Goldblum, p. 118, par. 1, Ex. 3, D.) is:
“a nootkatone composition comprising an effective amount of nootkatone ex valencene” of claim 21;
(see MPEP § 2131.03 regarding prior art anticipating claimed numerical ranges and amounts), and it is noted that par. [0046] of the instant published application (US 2019/0098897 A1) describes “nootkatone ex valencene” as:
[0046]	As used herein, the term “nootkatone ex valencene” refers to nootkatone derived from oxidation of valencene that was produced by fermentation, such as by microorganisms harboring one or more valencene synthases and/or other molecules that catalyze formation of valencene.  Further, nootkatone ex valencene refers to a combination of chemical compounds derived from oxidation of a valencene-containing fermentation product produced by culturing microorganisms harboring one or more valencene synthases and/or other molecules that catalyze formation ofvalencene.  Nootkatone ex valencene can be purified to maximize the percent of nootkatone relative to other chemical compounds.  For example, nootkatone ex valencene can be less than about 50%, about 50%, about 60%, about 70%, about 80%, about 90%, or about 98% nootkatone.
whereby the broadest reasonable interpretation of “nootkatone ex valencene” of claim 21 encompasses “nootkatone derived from oxidation of valencene that was produced by fermentation, such as by microorganisms harboring one or more valencene synthases and/or other molecules that catalyze formation of valencene” (at par. [0046] of the instant published application), which is “nootkatone” obtained by a particular product-by-process (Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps, and therefore, if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process, see MPEP § 2113), and therefore “0.5%, [...] nootkatone in acetone” as taught by Goldblum (Goldblum, p. 118, par. 1, Ex. 3, D.) relates to the requirement for ““nootkatone ex valencene” of claim 21 since a chemical composition and its properties are inseparable (see MPEP § 2112.01) (see also Goldblum, p. 59, par. 2 to p. 61, par. 2, which discloses methods of making or obtyaining nootkatone, e.g., “Nootkatone and its derivatives and analogs can be obtained commercially, can be extracted and/or isolated from cells or can be made by biosynthetic, chemical, recombinant and/or enzymatic methods” (Goldblum, p. 59, par. 2), and that “[v]alencene and nootkatone are natural constituents of citrus oils, such as orange and grapefruit, and are widely used ingredients in perfumery and the flavor industry” (Goldblum, p. 61, par. 3) obtainable by fermentation (Goldblum, p. 65, par. 1), and “[n]ootkatone can be isolated from natural sources such as Valencia oranges or grapefruit, particularly grapefruit oil, using generally known methods for isolating and purifying terpenes” (Goldblum, p. 59, par. 2)); and
“Nootkatone as a Repellent for Bed Bugs” targets bed bugs (Goldblum, p. 114, par. 2-3, cont. on p. 115, & p. 118, par. 1 to p. 120, par. 1, Ex. 3), which is noted as encompassing a “biting arthropod” of claim 21 (as well as par. [0051] of the instant published application).
However, to the extent that: 
(i) Goldblum DOES NOT TEACH “nootkatone ex valencene” with the requisite purity that is “limonene-free and bergapten-free,” it would be obvious to obtain nootkatone for Goldblum’s “D. Extended bed bug repellency of 0.5%, [...] nootkatone in acetone” (Goldblum, p. 118, par. 1, Ex. 3, D.) in an “essentially pure state” as taught by Muller (Muller, col. 3, ln. 50 to col. 4, ln. 9), thereby meeting the requirement of claim 21 for “wherein the nootkatone ex valencene is limonene-free and bergapten-free”; and
(ii) Goldblum DOES NOT EXPRESSLY TEACH a specific exemplary embodiment of “application” to “an animal capable of acting as a host or being infected by the parasite or disease pathogen” for “reducing the transmission of a parasite or disease pathogen spread by a biting arthropod,” Goldblum teaches:
Many insects are considered to be pests to animals, including humans, domesticated animals and pets because they often can serve as vectors for disease, can bite or sting, can cause annoyance, can damage property, including causing structural damage to homes or agricultural products, and can result in decreased enjoyment of indoor and outdoor environments.  Among the insects often considered pest are ants, bedbugs, carpet beetles, centipedes, chiggers, drain flies, dust mites, earwigs, fleas, flies, gnats, hornets, lice, millipedes, mites, mosquitoes, scabies, silverfish, spiders, stinkbugs, termites, ticks, wasps, weevils and yellow jackets.
(Goldblum, p. 1, par. 4), whereby it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to rearrange the disclosed above cited components of Goldblum in order to take Goldblum’s “D. Extended bed bug repellency of 0.5%, [...] nootkatone in acetone” (Goldblum, p. 118, par. 1, Ex. 3, D.) for application to “animals, including humans” for treating “mosquitoes” because “they often can serve as vectors for disease” (Goldblum, p. 1, par. 4), thereby meeting the requirements of claim 21 for the active step of “application of a nootkatone composition comprising an effective amount of nootkatone ex valencene to an animal capable of acting as a host or being infected by the parasite or disease pathogen.”
Thus, Goldblum renders claim 21 obvious.
Regarding claims 22 and the requirements:
22.	([...])  The method of claim 21, wherein the nootkatone ex valencene is applied to one or more of fur, hair, skin, hide, or scalp of an animal capable of acting as a host or being infected by the parasite or disease pathogen.
Goldblum teaches the skin as a suitable application area (Goldblum, p. 23, par. 1, cont. on p. 24), which meets the requirements of claim 21 for “skin,” which is the elected species of object or animal surface of claim 21.
Thus, the prior art renders claim 22 obvious.
Regarding claims 26-28 and the requirements:
26.	([...])  The method of claim 1, wherein the nootkatone composition is limonene-free and bergapten-free.
27.	([...])  The method of claim 11, wherein the nootkatone composition is limonene-free and bergapten-free.
28.	([...])  The method of claim 21, wherein the nootkatone composition is at least one of limonene-free and bergapten-free.
Goldblum’s “0.5%, [...] nootkatone in acetone” (Goldblum, p. 118, par. 1, Ex. 3, D.) is not disclosed as containing limonene or bergapten.
Thus, the prior art renders claims 26-28 obvious.
Regarding claims 29-30, 32, 34-37, 39 and 41 and the requirements:
29.	([...]) The method of claim 28, wherein the biting arthropod is a mosquito.
30.	([...]) The method of claim 1, wherein the biting arthropod is a mosquito.
[...]
32.	([...]) The method of claim 31, wherein the biting arthropod is a mosquito.
[...]
34.	([...]) The method of claim 33, wherein the biting arthropod is a termite.
35.	([...]) The method of claim 21, wherein the biting arthropod is a mosquito.
[...]
36.	([...]) The method of claim 26, wherein the biting arthropod is one or more of a cat flea, a bed bug, a termite, a fire ant, a centipede, a chigger, a drain fly, a biting fly, a black fly, a deer fly, a sand fly, a horse fly, a stable fly, a kissing bug, an earwig, a biting gnat, a louse, a millipede, a dust mite, a scabies mite, or a mosquito.
37.	([...]) The method of claim 36, wherein the biting arthropod is a mosquito.
[...]
39.	([...]) The method of claim 38, wherein the biting arthropod is a mosquito.
[...]
41.	([...]) The method of claim 40, wherein the biting arthropod is a termite.
Goldblum teaches: “[m]any insects are considered to be pests to animals, including humans, domesticated animals and pets because they often can serve as vectors for disease, can bite or sting, can cause annoyance, can damage property, including causing structural damage to homes or agricultural products, and can result in decreased enjoyment of indoor and outdoor environments,” and “[a]mong the insects often considered pest are [...], mosquitoes, [...], termites, [...]” (Goldblum, p. 1, par. 4).
Thus, the prior art renders claims 29-30, 32, 34-37, 39 and 41 obvious.
Claim 23 are rejected under 35 U.S.C. § 103 as being unpatentable over GOLDBLUM (WO 2014/031790 A1, Publ. Feb. 27, 2014; on 09/19/18 IDS; hereinafter, “Goldblum”), in view of MULLER (US 5,847,226, Issued Dec. 8, 1998; hereinafter, “Muller”), as applied to claims 1-2, 11-19, 21-22 and 26-41, above, and further in view of ZENG (US 6,685,948 B1, Publ. Feb. 3, 2004; hereinafter, “Zeng”).
The teachings of Goldblum and Muller, as set forth above, are hereby incorporated.  However, the references DO NOT EXPRESSLY TEACH that mosquitoes are a vector of an arbovirus associated with dengue fever per the requirements of claim 23 for:
23.	([...])  The method of claim 21, wherein the disease pathogen is an arbovirus that causes or is associated with dengue fever, chikungunya, yellow fever, or Zika virus.
which is well within the purview of the ordinarily skilled artisan.
Zeng, for instance, is directed to
REPLICATION-DEFECTIVE DENGUE VIRUSES THAT ARE REPLICATION-DEFECTIVE IN MOSQUITOES FOR USE AS VACCINES
ABSTRACT
The present invention is directed toward vector stage replication-defective flaviviruses that are replication-defective in mosquito vectors that transmit them to humans.  Such mutant flaviviruses may be useful as vaccines.  The replication-defective flaviviruses of the present invention demonstrate a limited ability to replicate in the vector organisms that transmit flaviviruses from one host to another.  More specifically, the present invention is directed toward the construction and propagation of flaviviruses that possess 3'-noncoding regions altered in such a way as to prevent or severely limit viral reproduction in a vector organism. In one embodiment of the present invention, a replication-defective dengue virus that is replication-defective in arthropods is contemplated for use as a vaccine.  In another embodiment, a replication-defective dengue virus that is replication-defective in mosquitoes is contemplated for use as a vaccine.  The present invention also contemplates methods of producing such mutant flaviviruses for use as vaccines as well as methods that induce a protective immunity against flavivirus infection or disease in an immunized subject.
(Zeng, title & abstract), and discloses that “[t]he family Flaviviridae comprises at least 70 viruses, 67 of which are arthropod-borne” (Zeng, col. 3, ln. 35-56).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to rearrange the disclosed above cited components of Goldblum in order to take Goldblum’s “D. Extended bed bug repellency of 0.5%, [...] nootkatone in acetone” (Goldblum, p. 118, par. 1, Ex. 3, D.) for application to “animals, including humans” for treating “mosquitoes” because “they often can serve as vectors for disease” (Goldblum, p. 1, par. 4), e.g., dengue fever (Zeng, abstract).
Thus, the prior art renders claim 23 obvious.

Summary/Conclusion
Claims 1-2, 11-19, 21-23 and 26-41 are rejected.  No claims are allowed.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611